DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/21/2022 has been entered. Claims 1-13 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 09/21/2022 and the inventor’s declaration under 37 CFR 1.132 have been fully considered but they are not persuasive. 

Regarding 35 U.S.C. 112(a) written description rejection:

Claims 1-13 were rejected for failing to comply with the written description requirement. In applicant’s remarks, applicant asserts the art has established a strong correlation between structure and function such that one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. 
The examiner respectfully disagrees. While the examiner acknowledges mechanical behavior of an airfoil such as the claimed modeshape varies by the geometry of the airfoil, the examiner disagrees that there is a strong correlation between a structure and the claimed modeshape behavior such that one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. It is evidenced by the Inventor’s Declaration that the process of designing the airfoil having the claimed vibrational behavior requires an iterative process, i.e., a trail and error process until the desired vibratory modeshape value is achieved (see page 5, paragraph 17 of Declaration under 37 CFR 1.132 by Bharat Lad). If there was a strong correlation between the structure and the function such that one skilled in the art would be able to predict the structure with a reasonable degree of confidence, such iterative process would not be necessary to make the claimed invention. Iterations are only necessary when the predicted structure fails to meet the design requirement. The fact that it requires iterations until a desired blade design meeting the blade design boundaries is achieved, as stated in the Inventor’s declaration, is a clear evidence that there is no strong correlation between structure and function such that one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function.
In applicant’s remarks, page 7, applicant admits that there can be many differing blade designs while still achieving the claimed modeshape values. MPEP 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, the disclosure fails to teach a single species encompassing the claimed genus since any disclosure of the airfoil relies on the claimed vibratory modeshape, which does not define a particular solution describing the structural make-up of the airfoil.
For these reasons, the 35 U.S.C. 112(a) rejections are maintained. While each patent application must be examined in individual basis, it is noted that the Patent Trial and Appeal Board has affirmed 

Regarding 35 U.S.C. 112(a) enablement rejection:

Claims 1-13 were rejected for failing to comply with the enablement requirement.
Regarding Wands factors (A) and (H), the applicant asserts the claims are not overly broad, but instead recite very specific operating conditions within which the blade must be operating when meeting the modeshape values, and specific radial spans at which the claimed modeshape values must be met. The examiner respectfully disagrees. It is evidenced by the Inventor’s Declaration 7- that there are many variables in the blade design characteristics such as structural stiffness in the blade, thickness of the blade, mass of the blade, materials of the blade, density, elasticity, solidity and other known characteristics that need to be considered in the blade design process which may affect the blade performance such as the claimed vibratory modeshape (see page 2, paragraph 7 of Declaration under 37 CFR 1.132 by Bharat Lad). Because there are overly many variables that would affect the vibratory modeshape, there may be infinitely many blade structures capable of providing the claimed modeshape values. In another extreme, there may be no structure capable of providing the claimed modeshape values. The Federal Circuit has repeatedly held that the specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. Applicant’s remarks, page 8, asserts there would be almost no experimentation in the initial design process. However, paragraph 17 of the Inventor’s Declaration states an iterative process until a desired blade design meeting the blade design boundaries is achieved by adjusting the values of the blade design characteristics, blade design boundaries, gas turbine engine boundaries, and engine operating conditions. There are simply too many variables that would need to be evaluated for one skilled in the art to make and use the full scope of the claimed inventions and it would require countless experimentations or iterations to enable the full scope of the claimed invention.
Regarding Wands factors (B), (D), and (F), the applicant asserts the method of creating a blade that meets the claimed modeshape requirements would be readily and fully understood by a skilled blade designer. As discussed above, there are many variables which may affect the vibratory modeshape of an airfoil. However, the specification and the guidance given in the Declaration of the Inventor fails to teach a clear correlation to the claimed modeshape and the many variables in an airfoil design. Therefore, it cannot be considered that there is sufficient amount of direction as the specification fails to teach how the many variables in the airfoil design can affect the modeshape in order for one skilled in the art to make the claimed invention having a particular modeshape. 
For these reasons, the 35 U.S.C. 112(a) rejections are maintained. 

Regarding 35 U.S.C. 112(b) rejection:

Claims 1-13 were rejected as being indefinite as claiming function or result without structure, material or step to accomplish the function or result. Applicant’s remarks points to the arguments for 35 U.S.C. 112(a) written description and enablement rejection to support definiteness in the claims. As the 35 U.S.C. 112(a) rejections are maintained, the 35 U.S.C. 112(b) are also maintained.

  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
            
                
                    
                        V
                    
                    
                        1
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        L
                                        E
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        M
                                        C
                                    
                                
                            
                        
                    
                
            
        
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 in a range from 0 to 1.5”. 
The abovementioned limitation specifies a function or a desired result. While there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. (MPEP 2163 I.A. Original Claims). An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03 V. ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED). The originally filed specification fails to identify how the claimed modeshape value can be achieved and therefore lacks written description support.
Furthermore, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, the disclosure fails to teach a single species encompassing the claimed genus since any disclosure of the airfoil relies on the claimed vibratory modeshape, which does not define a particular solution describing the structural make-up of the airfoil.

Claims 2-13 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by virtue of their dependency on claim 1.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
                
                    
                        
                            V
                        
                        
                            1
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                            L
                                            E
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                            M
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 from 0 to 1.5”. 
The claimed invention is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:
(A) The breadth of the claims and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims are broad as the entire scope of the claim includes all possible blades capable of having a modeshape value V1 from 0 to 1.5. There can be an infinite number of blade designs Such a broad scope may also include blades that have not yet been conceived by the mankind yet. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” (See MPEP 2164.08). Because there can be an infinite number of variations of blades, the quantity of experimentation needed to make the full scope of the invention is also infinite.
(B) The nature of the invention, (D) the level of one of ordinary skill in the art, and (F) the amount of direction provided by the inventor
The nature of the invention deals with a fan blade having a specific vibration modeshape. A blade is defined by its material and the geometric features. The modeshape is a resulting behavior based on the design of the blade. However, applicant attempts to define the blade by their desired modeshape value. It is essential for one of ordinary skill in the art to have a method that designs a blade profile based on the modeshape. Such designing method is not taught in the specification. 
 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
Claims 2-13 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
            
                
                    
                        V
                    
                    
                        1
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        L
                                        E
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        M
                                        C
                                    
                                
                            
                        
                    
                
            
        
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 from 0 to 1.5”. 
The claim attempts to claim a function or a desired result, i.e., modeshape value from 0 to 1.5. When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope is unclear because without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.
Claims 2-13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745